Order
Per Curiam:
D.M.M., a juvenile, appeals the judgment of the Circuit Court of Jackson County, Missouri, finding that D.M.M. had committed acts for which she would have been criminally responsible had she been an adult, and finding that D.M.M. also committed the status offense of violating a court order. Finding no error, we affirm. Because a published opinion would serve no jurisprudential purpose, the parties have separately been provided a legal memorandum setting forth the reasons for our ruling. Rule 84.16(b).